DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “a composite critical dimension signature” from multiple substrates processed with “a specific photolithographic exposure process”.  The next step recites receiving the substrate to be processed with “the specific photolithographic exposure process”.  Then the first patterning step uses “the composite critical dimension signature” followed by the second exposure with “the specific photolithographic 
Claim 1 recites “transferring the substrate to be processed with the specific photolithographic exposure process” but does not actually recite the second exposure step as in claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over deVilliers (US Patent 9,977,339 – referred to as “deVilliers ‘339”) in view of deVilliers (US Patent 9,645,495 – referred to as deVilliers ‘495”)..
deVilliers teaches a method of forming a pattern using critical dimensions.  Column 8, lines 14-47 teach the critical dimension signature as recited in the current claims (claims 1, 9 and 18 of the current application).  Column 8, lines 51-59 teach applying the photoresist (claims 1 and 18 of the current application).  Figure 11 and column 8, line 65 to column 9, line 4 teach a first exposure with a pattern using a digital 
deVilliers ‘339 does not teach specifics of the photoresist material and using two photoresist layers.  This is taught by deVilliers ‘495.
deVilliers ‘495 teaches an exposure process using critical dimension signature to form patterns.  Column 4, lines 27-52 teaches that the photoresist material is chosen to generate photosensitizer (and can include photoacid generator) when exposed to a wavelength with a second wavelength used for the second exposure.  Teaches tow different wavelength ranges 9claims 2 and 5 of the current application).  Column 5, lines 3-7 teach that the photoresist material can include two photosensitizer generator compounds (claim 2 of the current application).  Column 5, lines 22-23 teach can have two activation wavelengths (claim 2 of the current application).  Column 5, lines 42-44 teach that the photoresist composition can also include thermal acid generators (TAG) or phot destructive base (PDB) in addition to photoacid generator (PAG) (claim 5 of the current application).  Figure 1 depicts a substrate 105, underlying layer 110 which can be photosensitive and photoresist layer 110 (column 5, line 60 to column 6, line 14) 
Therefore, it would have been obvious to one of ordinary skill in the art to have used a critical dimension signature to form a pattern using two exposures because deVilliers teaches that such a process produces improved patterns.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 9, 11, 12, 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,977,339. Although the claims at issue are not identical, they are not patentably distinct from each other because a critical dimension signature is used in conjunction with two exposures to form a pattern in a photoresist layer in both the patent and current application.

Claims 1-4, 6-8, 10, 13, 14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,645,495. Although the claims at issue are not identical, they are not patentably distinct from each other because a critical dimension signature is used in conjunction with two exposures to form a pattern in a photoresist layer in both the patent and current application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2012/0214099) teaches a photoresist material which is exposed to two different exposures.  See paragraphs 0027, 0044, 0045, 0050, 0057 and Figures 3A-3D.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/Kathleen Duda/
								Kathleen Duda
								Primary Patent Examiner
								Art Unit 1737